      Case 1:21-cv-00417-MN Document 16 Filed 05/04/21 Page 1 of 1 PageID #: 1804


                                                                                                                          mwe.com

                                                                                                               Ethan H. Townsend
                                                                                                                   Attorney at Law
                                                                                                           ehtownsend@mwe.com
                                                                                                                 +1 302 485-3911


May 4, 2021

VIA E-FILING

The Honorable Maryellen Noreika
District Court of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 31, Room 4124
Wilmington, Delaware 19801-3555

Re:    Official Committee of Unsecured Creditors of Cred, Inc. v. James Alexander, No. 21-cv-417

Dear Judge Noreika:

We write on behalf of the Cred Inc. Liquidation Trust, as successor-in-interest to the Official Committee
of Unsecured Creditors of Cred Inc., to advise the Court of a hearing this morning before the Honorable
John T. Dorsey of the Bankruptcy Court for the District Court of Delaware. The hearing concerned
Mr. James Alexander’s refusal to continue his February 9, 2021 deposition prior to the resolution of the
motion for contempt pending before this Court (ECF No. 2 (the “Contempt Motion”)).

During the hearing, Judge Dorsey stated that Mr. Alexander’s deposition should go forward on
Thursday, May 13, 2021, and suggested that the May 6, 2021 Contempt Motion hearing before this
Court be adjourned pending the completion of Mr. Alexander’s deposition. (See Cred Inc., et al.,
No. 20-12836, ECF No. 752 (Bankr. D. Del. May 4, 2021) (Minute Order) (“Teleconference Held Re:
Discovery Dispute; deposition to take place on 5/13/2021; contempt motion to be adjourned to a date
TBD”); see also May 4, 2021 Hr’g Tr. at 9 (“THE COURT: Alright, so we have that [deposition] set
[for] Thursday of next week. I guess you will have to move the contempt motion again until after he sits
for that deposition and go forward from there.”))

Accordingly, we respectfully request that the Court adjourn the May 6, 2021 Contempt Motion hearing
for a period of two weeks, or as soon thereafter as the Court may be available. We have conferred with
counsel for Mr. Alexander, who indicated that Mr. Alexander does not oppose this request for an
adjournment.

                                                                Respectfully submitted,

                                                                /s/ Ethan H. Townsend

                                                                Ethan H. Townsend (#5813)
cc:    David R. Hurst
       Timothy W. Walsh
       Darren Azman
       Joseph B. Evans

                              1007 North Orange Street 4th Floor Wilmington, DE 19801 Tel +1 302 485 3911 Fax +1 302 351 8711

                              US practice conducted through McDermott Will & Emery LLP.
